COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


 ROSA SERRANO D/B/A THE LENS                    §
 FACTORY,                                                       No. 08-12-00101-CV
                                                §
                Appellant,                                         Appeal from the
                                                §
 v.                                                              327th District Court
                                                §
 PELLICANO PARK, L.L.C.,                                      of El Paso County, Texas
                                                §
                Appellee.                                      (TC#2012-DCV-02335)
                                                 §


                                        JUDGMENT

       The Court has considered this cause on Appellee’s motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed for want of jurisdiction. We

therefore dismiss the appeal. It appearing to this Court that Appellant is indigent for purposes of

appeal, this Court makes no other order with respect thereto. We further order this decision be

certified below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF MARCH, 2014.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.